Citation Nr: 0900991	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-17 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability due to May 2003 VA surgical 
procedure, including residuals of aborted diskectomy with 
intraoperative injury to right common iliac artery and vein.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1984.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Nashville, Tennessee, which denied a claim for entitlement to 
§ 1151 benefits for residuals of May 2003 VA back surgery.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has additional disability as a 
result of aborted diskectomy surgery in May 2003.  The 
medical evidence of record shows that he was injured in a 
motor vehicle accident in November 2001 and thereafter 
complained of back pain.  

A May 2003 neurosurgery operative report noted that a MATRIX 
right L5-S1 discectomy was halted in the middle of the 
procedure when his blood pressure "dropped suddenly and 
precipitously and he had also become very tachycardic."  
There was no active bleeding in the area of L5-S1, so general 
surgeons were called in, and a likely intraabdominal bleed 
was diagnosed.  

The veteran's back wound was quickly closed and he was turned 
over for an exploratory laparotomy.  The May 2003 
general/vascular surgeon's report postoperatively diagnosed 
an intraoperative injury to the right common iliac artery and 
vein.  

After the anesthesia team "resuscitate[d]" the veteran and 
"a satisfactory degree of stabilization" was reached, 
surgical repair of the right common iliac artery and vein was 
performed.  Fourteen units of blood were transfused in 
connection with this surgery.

Following the May 2003 surgery, the veteran complained of 
problems with voiding, extreme frequency and urgency (see 
March and October 2004 VA treatment records); worsened back 
pain which required narcotic pain medication for relief; and 
a hypertrophic abdominal scar which itched and burned (see 
July 2004 VA outpatient treatment record).  

At least one physician has suggested that the worsening back 
pain is "a result of complications from the surgery."  See 
October 2006 statement from E. M. Thomas, Jr., M.D.

Current medical treatment records show that corrective back 
surgery is no longer an option.  As there is some medical 
evidence that the veteran has additional disability as a 
result of the May 2003 surgeries, a medical opinion is 
necessary prior to an adjudication of this claim.

Accordingly, the case is REMANDED for the following actions:

1.  Direct the claims file to an 
appropriate physician(s) for 
orthopedic/neurologic, vascular, 
genitourinary, and dermatological 
opinions.  The physician(s) should review 
the claims file in connection with the 
requested opinions, and is/are asked to 
address the following:

a.  Is it at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the veteran developed an 
additional disability, including 
additional back disability, urinary 
disability, vascular disability or a 
symptomatic scar, in connection with the 
May 2003 low back and laparotomy 
surgeries (compare the veteran's 
condition immediately before the May 2003 
surgery to the veteran's condition after 
such care or treatment); and

b.  If and only if the veteran developed 
any additional disability/ies in 
connection with the May 2003 surgeries, 
provide as opinion as to whether it is at 
least as likely as not that the surgical 
treatment resulted in the veteran's 
additional disability/ies; and

c.  If and only if the additional 
disability/ies was a result of VA 
treatment, provide opinions as to: (1) 
whether it is at least as likely as not 
that this additional disability/ies was 
reasonably foreseeable; and (2) whether 
it is at least as likely as not that this 
additional disability/ies was due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care, medical or 
surgical treatment.

A complete rationale should be expressed 
for all opinions provided. If the 
physician(s) finds that it would be 
helpful or necessary to obtain a consult 
and/or examination in order to address 
items enumerated above, that should be 
accomplished.

2.  Thereafter, the 38 U.S.C.A. § 1151 
claim should be re-adjudicated.  If any 
benefit sought remains denied, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  An appropriate response 
time should be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



